COURT OF APPEALS
SANDEE BRYAN MARION             FOURTH COURT OF APPEALS DISTRICT                   KEITH E. HOTTLE
  CHIEF JUSTICE                   CADENA-REEVES JUSTICE CENTER                     CLERK OF COURT
KAREN ANGELINI                       300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                   SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ               WWW.TXCOURTS.GOV/4THCOA.ASPX                            TELEPHONE
PATRICIA O. ALVAREZ                                                                     (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                       FACSIMILE NO.
  JUSTICES                                                                           (210) 335-2762


                                       January 28, 2015

       Ronald B. Prince                               Edward P. Cano
       Prince Contreras PLLC                          Attorney At Law
       417 San Pedro Avenue                           201 W. Poplar St.
       San Antonio, TX 78212-5554                     San Antonio, TX 78212
       * DELIVERED VIA E-MAIL *                       * DELIVERED VIA E-MAIL *

       Darby Riley
       Riley & Riley
       320 Lexington Avenue
       San Antonio, TX 78215
       * DELIVERED VIA E-MAIL *

       RE:    Court of Appeals Number: 04-14-00740-CV
              Trial Court Case Number:    2014-CI-03985
              Style: Art Reyna
                     v.
                     Irene Baldridge and Kathy Hill

               Enclosed please find the order which the Honorable Court of Appeals has
       issued in reference to the above styled and numbered cause.

              If you should have any questions, please do not hesitate to contact me.

                                                            Very truly yours,
                                                            KEITH E. HOTTLE, CLERK


                                                            _____________________________
                                                            Luz Estrada
                                                            Deputy Clerk, Ext. 3219




       cc: Floyd Contreras (DELIVERED VIA E-MAIL)
                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 28, 2015

                                    No. 04-14-00740-CV

                                        Art REYNA,
                                         Appellant

                                              v.

                             Irene BALDRIDGE and Kathy Hill,
                                       Appellees

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-03985
                      Honorable Cathleen M. Stryker, Judge Presiding


                                       ORDER
       On January 8, 2015, Appellant Art Reyna filed a motion for extension of time seeking an
additional five days to file appellant’s brief. On January 13, 2015, Appellant Reyna filed his
brief. Appellant’s motion for extension of time is GRANTED and Appellant’s brief is filed as of
January 13, 2015.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court
                                         MINUTES

                                      Court of Appeals
                               Fourth Court of Appeals District
                                     San Antonio, Texas


                                       January 28, 2015

                                    No. 04-14-00740-CV

                                        Art REYNA,
                                         Appellant

                                              v.

                             Irene BALDRIDGE and Kathy Hill,
                                       Appellees

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-03985
                      Honorable Cathleen M. Stryker, Judge Presiding


                                       ORDER
       On January 8, 2015, Appellant Art Reyna filed a motion for extension of time seeking an
additional five days to file appellant’s brief. On January 13, 2015, Appellant Reyna filed his
brief. Appellant’s motion for extension of time is GRANTED and Appellant’s brief is filed as of
January 13, 2015.

                                                   /s/ Patricia O. Alvarez
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2015.


                                                   /s/ Keith E. Hottle
                                                   Keith E. Hottle
                                                   Clerk of Court




ENTERED THIS 28TH DAY OF JANUARY, 2015.
                                                                               VOL__PAGE___